Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-9-2007

Corwin v. B'nai B'rith Senior
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-2362




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Corwin v. B'nai B'rith Senior" (2007). 2007 Decisions. Paper 1798.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1798


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                      CLD-66
                                                            NOT PRECEDENTIAL

                   UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT


                                  No. 06-2362


                    ISIDORE CORWIN; BONNIE CORWIN,
                                          Appellants

                                       v.

            B’NAI B’RITH SENIOR CITIZEN HOUSING, INC.,
            a corporation doing business in the State of Delaware;
          SOUTHEASTERN PROPERTIES MANAGEMENT, INC.,
               a subsidiary of B’nai B’rith Senior housing, Inc.;
                    LYNNE ROTAN, an agent, servant or
            employee of Southeastern Properties Management, Inc.
                        __________________________

                 On Appeal From the United States District Court
                           For the District of Delaware
                    (Dist. Delaware Civil No. 04-cv-01499)
                  District Judge: Honorable Gregory M. Sleet
                      _____________________________

       Submitted For Possible Dismissal Under 28 U.S.C. § 1915(e)(2)(B)
                              November 30, 2006

             Before: RENDELL, SMITH and COWEN, Circuit Judges.

                            (Filed: January 9, 2007)
                               ______________

                          OPINION OF THE COURT
                              _____________

PER CURIAM
       Isidore and Bonnie Corwin, proceeding pro se, appeal an order of the United States

District Court for the District of Delaware enforcing a settlement agreement that they

entered into with B’Nai B’rith Senior Citizen Housing Inc., Southeastern Properties

Management Inc., and Lynne Rotan (together, the “Housing Defendants”). For the

reasons that follow, we will dismiss this appeal pursuant to 28 U.S.C. § 1915(e)(2)(B).

       The Corwins live in the B’nai B’rith House, a senior citizens’ apartment building

owned, operated, and managed by the Housing Defendants. Through counsel, the

Corwins filed a complaint in District Court against the Housing Defendants claiming

violations of the Fair Housing Act, 42 U.S.C. § 3601 et seq., and the Delaware Fair

Housing Act, Del. Code Ann. tit. 6, § 4601 et seq., after the building manager required

them to remove a crucifix from their balcony and removed or banned religious Christmas

decorations from the building’s common area.

       On November 23, 2005, a mediation conference was held with a Magistrate Judge,

and the parties agreed to the terms of a settlement agreement. Several days later, the

Corwins notified their attorneys that they opposed the settlement. The Corwins’ attorneys

apparently disagreed with the Corwins’ opposition to the settlement, causing the Corwins

to terminate their representation and write the District Judge. The Housing Defendants

then moved to enforce the settlement agreement. On January 25, 2006, the District Court

held a status conference. The docket reflects that the parties again agreed to the terms of

a settlement. The District Court ordered defense counsel to draft the agreement, plaintiffs

to respond, and defense counsel to file a signed stipulation of dismissal with the

                                             2
agreement.

       Defense counsel sent the Corwins a draft settlement agreement, and the Corwins

requested that certain changes be made. After several exchanges, the parties failed to

enter into a signed agreement. The Housing Defendants filed a supplemental

memorandum in support of their motion to enforce the settlement agreement. The District

Court entered an Order Confirming Settlement which sets forth the settlement agreement.

This appeal followed.

       A settlement agreement, voluntarily entered into, is binding upon the parties.

Green v. John H. Lewis & Co., 436 F.2d 389, 390 (3d Cir. 1970). The Corwins concede

that they agreed to the terms of a settlement agreement at the mediation conference with

the Magistrate Judge. Although they subsequently objected to the settlement, the

Corwins again agreed to a settlement at the status hearing before the District Judge. The

Corwins do not argue that the District Court’s Order Confirming Settlement does not

accurately set forth the terms to which they agreed. Rather, the Corwins argue the merits

of their underlying complaint, that they should be permitted to display a nativity scene in

the building lobby during the Christmas holiday season. This claim was never

adjudicated in District Court and is not properly before the Court.1




  1
   To the extent the Corwins contend that the Order Confirming Settlement does not
contain an agreed-upon provision requiring the apartment building manager to deal with
them in a professional manner, paragraph nine of the Order contains such a provision.

                                             3
    Accordingly, we will dismiss this appeal pursuant to 28 U.S.C. § 1915(e)(2)(B).2




2
Appellants’ motion for transcripts and motion for appointment of counsel are denied.

                                         4